DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 7,782,220 B2) in view of Wang et al. (CN 105581411 A).
Claim 13 presents a capacitance detection method and an electronic device according to the capacitance detection module of claims 1, 2, 5 and 9.  Therefore, the argument made against claims 1, 2, 5 and 9also applies, mutatis mutandis, to claim 13.

    PNG
    media_image1.png
    687
    1181
    media_image1.png
    Greyscale

Nakamura et al. teaches a proximity sensor and proximity sensing method for detecting proximity of an object to be sensed comprising:
With regard to claims 1 and 13, a capacitance detection module (FIG. 1, proximity sensor) comprising: a sensing module (FIG. 1, pulse signal generator 1A) and a detecting circuit (FIG. 1, signal processor 3A); a first sensing unit (FIG. 14 in view of FIG. 1, sense electrode 2) is disposed on a first surface of the sensing module (FIG. 1, pulse signal generator 1A), and a second sensing unit (FIG. 14 in view of FIG. 1, reference electrode 76) is disposed on a second surface of the sensing module (FIG. 1, pulse signal generator 1A); the first sensing unit (FIG. 14 in view of FIG. 1, sense electrode 2) and the second sensing unit (FIG. 14 in view of FIG. 1, reference electrode 76) are respectively connected to the detecting circuit (FIG. 1, signal processor 3A); the detecting circuit (FIG. 1, signal processor 3A) is configured to determine, according to a capacitance value of the first sensing unit (FIG. 14 in view of FIG. 1, sense electrode 2) (capacitance between the sense electrode 2 and ground) and a capacitance value of the second sensing unit (FIG. 14 in view of FIG. 1, reference electrode 76) (capacitance of the reference capacitor 6), a proximity of an object to be sensed (FIG. 2 in view of FIG. 1, difference pulse signal P3) (From column 4, line 22 to column 5, line 25).
Nakamura et al. teaches all that is claimed as discussed above including the capacitance detection module (FIG. 1, proximity sensor), but it does not specifically teach the following feature:
To determine a wearing state of a device.
Wang et al. teaches a state monitoring module comprising:

    PNG
    media_image2.png
    344
    481
    media_image2.png
    Greyscale

With regard to claims 1 and 13, a capacitance type sensing controller 12, an LED lamp 14, direct piezoelectric buzzer 15 and two to three capacitive proximity sensors 11a, 11b, 11c, wherein the capacitive proximity sensors arranged at the inner side of the main body of an intelligent safety helmet worn on the user’s head.  The capacitive proximity of the intelligent safety helmet and the user's head form a coupling capacitance between the conductor layer of the sensor, by detecting the change of the coupling capacitance to determine the wearing state of the intelligent safety helmet (Abstract).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity sensor of Nakamura et al. to utilize a state monitoring module configured to determine a wearing state of a device as taught by Wang et al. since Wang et al. teaches that such an arrangement is beneficial to provide personnel locating safe managing system widely used in mines, construction sites and so on as disclosed in the Abstract.
With regard to claim 2, Nakamura et al. teaches the first sensing unit (FIG. 2 in view of FIG. 1, Cx) is not directly opposite to the second sensing unit (FIG. 2 in view of FIG. 1, Cref); wherein the sensing module (FIG. 1, pulse signal generator 1A) comprises a first ground unit (FIG. 2 in view of FIG. 1, ground connected to Cx) and a second ground unit (FIG. 2 in view of FIG. 1, ground connected to Cref); and the capacitance value of the first sensing unit (FIG. 2 in view of FIG. 1, Cx) is a self- capacitance value between the first sensing unit (FIG. 2 in view of FIG. 1, Cx) and the second ground unit (FIG. 2 in view of FIG. 1, ground connected to Cref), and the capacitance value of the second sensing unit (FIG. 2 in view of FIG. 1, Cref) is a self- capacitance value between the second sensing unit (FIG. 2 in view of FIG. 1, Cref) and the first ground unit (FIG. 2 in view of FIG. 1, ground connected to Cx).
With regard to claim 5, Nakamura et al. teaches the first sensing unit (FIG. 2 in view of FIG. 1, Cx) is not directly opposite to the second sensing unit (FIG. 2 in view of FIG. 1, Cref); wherein the sensing module (FIG. 1, pulse signal generator 1A) comprises a first ground unit (FIG. 2 in view of FIG. 1, ground connected to Cx) and a second ground unit (FIG. 2 in view of FIG. 1, ground connected to Cref); and the capacitance value of the first sensing unit (FIG. 2 in view of FIG. 1, Cx) is a self-capacitance value between the first sensing unit (FIG. 2 in view of FIG. 1, Cx) and the second sensing unit (FIG. 2 in view of FIG. 1, Cref) which is grounded (ground connected to Cref), the capacitance value of the second sensing unit (FIG. 2 in view of FIG. 1, Cref) is a self-capacitance value between the second sensing unit (FIG. 2 in view of FIG. 1, Cref) and the first sensing unit (FIG. 2 in view of FIG. 1, Cx) which is grounded (ground connected to Cref).
With regard to claims 2, 5 and 9, it is noted that the feature as recited in claims 2-8 upon which applicant relies (i.e., “the first ground unit is disposed on the first surface of the sensing module, the second ground unit is disposed on the second surface of the sensing module, the first sensing unit is directly opposite to the second ground unit, the second sensing unit is directly opposite to the first ground unit”, “the first sensing unit is directly opposite to the second sensing unit, and the area of the first sensing unit is the same as the area of the second sensing unit”, “the first sensing unit is directly opposite to the second sensing unit, and the area of the first sensing unit is the same as the area of the second sensing unit”) is just a mere rearrangement of parts and not sufficient by itself to patentably distinguish over Nakamura et al.  In fact, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness.  The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.1984).  Therefore, the court held that mere rearrangement of parts has no patentable significance since it would both not have modified the operation of the device and an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975): please see MPEP 2144.04 VI. C. Rearrangement of Parts for more details).

With regard to claims 2, 5 and 9, Nakamura et al. teaches the sensing module (FIG. 1, pulse signal generator 1A) comprising the first sensing unit (FIG. 2 in view of FIG. 1, Cx), the second sensing unit (FIG. 2 in view of FIG. 1, Cref), a first ground unit (FIG. 2 in view of FIG. 1, ground connected to Cx) and a second ground unit (FIG. 2 in view of FIG. 1, ground connected to Cref).  Nakamura et al. also teaches several configurations of detecting circuit (FIG. 1, signal processor 3A) to determine self-capacitance (FIGS. 1, 2, 6 and 8-12) and/or mutual capacitance (FIG. 15). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Cheng et al. (U.S. Patent No. 11,448, 675 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other because Cheng et al. claims all that is claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant' s attention is invited to the followings whose inventions disclose similar devices.
Guibbert et al. (US 2017/0235008 A1) teaches a devices for detecting a user's presence, integrated into a motor vehicle door handle.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858